505 F.2d 868
9 Empl. Prac. Dec. P 9856
Troy Shelton ASHLEY, Donald Marvin Johns, Velmar LeroySmith, and G. E. Crump, Plaintiffs-Appellants,v.The CITY OF MACON, GEORGIA, J. F. Flynt, Chief of Police ofSaid City, et al., etc., Defendants-Appellees.
No. 74-1602.
United States Court of Appeals, Fifth Circuit.
Jan. 2, 1975.

Charles Marchman, Jr., Macon, Ga., for plaintiffs-appellants.
Lawton Miller, Jr., Lawton Miller, Sr., Macon, Ga., for defendants-appellees.
Before BROWN, Chief Judge, and COLEMAN and DYER, Circuit Judges.
PER CURIAM:


1
Appellants attack as unconstitutional the regulations of the City of Macon, Georgia, Police Department limiting the length of hair of male police officers and prohibiting long sideburns, moustaches and beards.  The district court, relying on Stradley v. Andersen, 8 Cir. 1973, 478 F.2d 188, upheld the regulations.  We agree with the rationale of Stradley and affirm.  See Yarbrough v. City of Jacksonville, M.D.Fla., 1973, 363 F.Supp. 1176, aff'd per curiam without opinion, 5 Cir. 1974, 504 F.2d 759.


2
Affirmed.